Name: 86/350/EEC: Commission Decision of 4 July 1986 on the multiannual guidance programme in respect of aquaculture submitted by Portugal in accordance with Council Regulation (EEC) No 2908/83 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  fisheries;  Europe
 Date Published: 1986-07-29

 Avis juridique important|31986D035086/350/EEC: Commission Decision of 4 July 1986 on the multiannual guidance programme in respect of aquaculture submitted by Portugal in accordance with Council Regulation (EEC) No 2908/83 (Only the Portuguese text is authentic) Official Journal L 205 , 29/07/1986 P. 0044*****COMMISSION DECISION of 4 July 1986 on the multiannual guidance programme in respect of aquaculture submitted by Portugal in accordance with Council Regulation (EEC) No 2908/83 (Only the Portuguese text is authentic) (86/350/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2908/83 of 4 October 1983 on a common measure for restructuring, modernizing and developing the fishing industry and for developing aquaculture (1), as amended by Regulation (EEC) No 3733/85 (2), and in particular Article 5 thereof, Whereas on 7 January 1986 the Portuguese Government forwarded to the Commission a multiannual guidance programme in respect of aquaculture, hereinafter referred to as 'the programme'; whereas on 3 March 1986 it forwarded the latest additional information concerning the programme; Whereas the time required for the execution of the programme is in conformity with the first paragraph of Article 3 of Regulation (EEC) No 2908/83; Whereas the programme contains the information referred to in Article 4 of Regulation (EEC) No 2908/83; Whereas a feature of aquaculture in Portugal is the traditional shellfish-farming industry which is of economic and social importance; whereas, in addition, there are fish and crustacean-farming enterprises in lagoons and river estuaries; Whereas the programme proposes to encourage shellfish culture and the rearing of high-market-value species, in particular molluscs the rearing technology for which appears well established; Whereas the programme provides for public funds for the rearing of trout carried out exclusively in fresh water; Whereas the programme may, having regard to production potential, the demand for the products concerned and the guidelines of the common fisheries policy, constitute a suitable framework for projects which may qualify for financial support from the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme in respect of aquaculture forwarded by the Portuguese Government on 7 January 1986, at last supplemented on 3 March 1986, the main features of which are set out in Annex I, is hereby approved for the year 1986, subject to the provisions set out in Annex II. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 4 July 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 1. (2) OJ No L 361, 31. 12. 1985, p. 78. ANNEX I MAIN FEATURES OF THE MULTIANNUAL GUIDANCE PROGRAMME IN RESPECT OF AQUACULTURE DRAWN UP BY THE PORTUGUESE GOVERNMENT WITHIN THE FRAMEWORK OF COUNCIL REGULATION (EEC) No 2908/83 1. Objective of the programme Development of aquaculture, taking into account the suitability of species for culture commercial viability and market prospects. 2. Duration The programme will cover the four years from the beginning of 1986 until the end of 1989. 3. Areas concerned The whole of the Portuguese littoral. 4. Development policy Future activity will be concentrated on species with good market prospects and with well-established rearing technology. Among these species the most important in value are: (a) Clams (b) Sea bream (c) Eel 5. Present output and production targets (tonnes) 1.2.3 // // Present // 1988 // // // // Clams // 4 000 // 4 500 // Sea bream // 262 // 300 // Eel // 227 // 450 // // // 6. Investment requirement To achieve these production targets an investment of about 617 000 ECU would be necessary during the period covered by the programme. National aid to be allocated to these investments may be estimated at 168 000 ECU. ANNEX II FINAL CONCLUSIONS 1. The Commission notes that the programme submitted by the Government of Portugal as a framework for future Community and national financing constitutes an initial measure to guide investments in aquaculture. 2. In view of the situation on the Community market in trout reared exclusively in fresh water, the Commission cannot approve that part of the programme relating to the establishment of new installations for farming such species. Furthermore, it points out that with regard to projects for modernizing existing fish farms in this field, it will give priority to investments aimed at reducing pollution, and in particular pollution generated by waste water, and investments enabling the mortality rate in ponds to be reduced. 3. The Commission points out that the investment requirement contained in the programme does not imply any commitment as regards financial support from the Community. 4. The Commission considers that the programme targets and their attainment should be the subject of a more detailed analysis in the light of developments in the structural and economic situation of fish farming in Portugal. Moreover, it reserves the right to reassess its decision in the light of developments in the structural aspects of the common fisheries policy after 1986.